Pee Cueiam.
The respondent’s brief in support of its motion for a rehearing has been supplemented by several instructive briefs filed by friends of the court. These briefs contain many contentions not theretofore presented in this court or in the district court. Had they been seasonably made, a more extended opinion would have been written.
Our judgment is predicated upon the narrow question of law discussed at the bar and in the original briefs and considered in our opinion. We have not foreclosed the questions for the first time presented in these briefs, but will be free in a proper case to consider and determine them, uninfluenced by the opinion in the case at bar.
Upon more mature reflection, we are inclined to the view that the evidence of public necessity therefor Is insufficient to justify the writ, so far as Adams, Jefferson and Monroe streets are concerned. Our opinion is therefore modified to that extent, and the judgment of the district court, in so far as it directs the bridging of the drainage ditch at the point where it intercepts those streets, is not approved. The judgment of the district *478court is affirmed, in so far as it directs the respondent to construct a bridge with proper approaches at the point where its ditch intersects Addition street, but, in so far as it grants further relief, is reversed, and the petitions to that extent are dismissed without prejudice to another application should the facts justify.
The motion for a rehearing is
Denied.